Mr. Justice Thornton delivered the opinion of the Court: We are asked to reverse the judgment in this case upon the evidence. Appellant employed, as his agent, one Friday; entrusted him with money, and authorized him to purchase corn in the country for shipment to St. Louis. Friday bought corn, sold some of it, and shipped some to his principal. Amongst others, he purchased from appellee. The purchases were made in the name of the agent, and the relation between appellant and Friday was never disclosed to appellee. The corn was in the possession and under the control of the agent, and appellee, not having been paid, bought the corn in controversy of the agent, in satisfaction of his debt, on the 24th of October, and put a lock upon the stable. On the 25th of October, attachments were levied upon the corn, and they were satisfied by appellant, but no public sale was made. The corn remained in the same condition until some time in December following, when appellee hauled it away, and this action of trover was brought for the recovery of its value. We are not willing to disturb the judgment. It is a fair presumption that appellee purchased in good faith to secure his debt, and with the honest belief that Friday had the right to sell. He took such possession as the circumstances justified, and he had no knowledge of the alleged ownership of appellant, nor any notice of the attachments. He was fully warranted in the purchase from the agent, and' appellant is estopped from a denial of the right to sell. There was no change of possession, and no sale by virtue of the attachments, and therefore the purchase by appellee was not affected by them. The judgment must be affirmed. Judgment affirmed: